             Case 2:20-cr-20608-BAF-KGA ECF AUSA:
                                            No. 1, PageID.1     Filed 11/10/20
                                                    Jeanine Brunson              Page 1(313)
                                                                             Telephone:  of 7226-9100
AO 91 (Rev. ) Criminal Complaint              Task Force Officer:    Edward Viverette II            Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District of Michigan

United States of America
   v.
CATRAZ HENRY                                                               Case No. Case: 2:20−mj−30478
                                                                                    Assigned To : Unassigned
                                                                                    Assign. Date : 11/10/2020
                                                                                    USA V. HENRY (CMP)(CMC)




                                                    CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of       October 16, 2020 - October 20, 2020,     in the county of            Wayne,         in the
        Eastern           District of      Michigan         , the defendant(s) violated:
          Code Section                                                            Offense Description
        18 USC § 922(g)(3)                              Unlawful user of controlled substances in possession of firearms and
                                                        ammunition




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                               Edward Viverette II, Task Force Officer (ATF)
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:      November 10, 2020                                                                    Judge’s signature

City and state: Detroit, Michigan                                          Hon. Kimberly Altman, United States Magistrate Judge
                                                                                            Printed name and title
  Case 2:20-cr-20608-BAF-KGA ECF No. 1, PageID.2 Filed 11/10/20 Page 2 of 7




                                    AFFIDAVIT

      I, Edward Viverette II, being first duly sworn, hereby depose and state as

follows:

                              I.    INTRODUCTION

      1.     I am a Police Officer who began serving with the Wayne State

University Police Department in August of 2014. In February of 2020, I became a

Task Force Officer with the Bureau of Alcohol, Tobacco, Firearms, and Explosives

(ATF). I am a graduate of the Oakland Police Academy. I have a Bachelor of

Science degree in Criminal Justice from Oakland University.

      2.     At the Wayne State University Police Department, I worked uniform

patrol for approximately two years enforcing traffic, local, and state laws. I also

worked in the special operations division as a plain-clothes officer for

approximately four years. In special operations, I conducted numerous

investigations into state, local, and federal firearms and narcotics violations.

During my assignment with the ATF, I have participated in several criminal

investigations focused on firearms and armed drug trafficking violations.

      3.     I have become familiar with firearms violations through my

investigative experience, training, and conversations with other agents and law

enforcement personnel.
  Case 2:20-cr-20608-BAF-KGA ECF No. 1, PageID.3 Filed 11/10/20 Page 3 of 7




      4.     The statements contained in this affidavit are based, in part, on my

review of written reports by Detroit Police Officers. This affidavit also includes

information provided by and/or through other law enforcement agents,

investigators and individuals with knowledge of this matter, my investigation, and

the review of documents.

      5.     This affidavit sets forth probable cause that Catraz HENRY, (date of

birth XX/XX/1982), has violated 18 U.S.C. § 922(g)(3), possession of a firearm

and ammunition as an unlawful user of any controlled substance. This affidavit

does not include all the information known to law enforcement related to this

investigation.

      6.     The Committee Commentary for Sixth Circuit Pattern Jury Instruction

12.01 defines the term “unlawful user of a controlled substance” as “the regular

and repeated use of a controlled substance in a manner other than as prescribed by

a licensed physician. [T]he government need not show that defendant used a

controlled substance at the precise time he possessed a firearm. It must, however,

establish that he was engaged in a pattern of regular and repeated use of a

controlled substance during a period that reasonably covers the time a firearm [or

ammunition] was possessed.”




                                         -2-
  Case 2:20-cr-20608-BAF-KGA ECF No. 1, PageID.4 Filed 11/10/20 Page 4 of 7




                  II.    SUMMARY OF THE INVESTIGATION

         7.    On October 16, 2020, at approximately 12:30 a.m., Detroit Police

Department (DPD) officers were dispatched to 14XXX Grand River, Detroit. The

officers spoke to Adult Victim 1 and Adult Victim 2. Both indicated they had been

the victims of an armed robbery. Catraz HENRY was identified as the offender.

         8.    The victims reported that they were sitting in the back of a car in

Detroit. HENRY, who was familiar to both of them, entered the car and pointed a

black handgun at them. HENRY demanded money and stole several items from

both victims. One of the items included car keys to Adult Victim 1’s 2006 Jeep

Grand Cherokee. HENRY next ordered Adult Victim 2, a male, to take off his

clothes. Adult Victim 2 refused. HENRY fired one shot one time in the direction of

Adult Victim 2’s feet. The bullet did not hit Adult Victim 2. Thereafter, he fled the

scene.

         9.    The victims went to where Adult Victim 1 parked her Jeep. The

vehicle was no longer at that location.

         10.   Later that day, at approximately 6:30 p.m., DPD responded to a “shots

fired” call at 15XXX Ward Street in Detroit. DPD officers found four .233 fired

cartridge cases and one live round of 7.62 ammunition on the scene. The officers

spoke with HENRY. He explained he had fired several shots into the air. He told




                                           -3-
  Case 2:20-cr-20608-BAF-KGA ECF No. 1, PageID.5 Filed 11/10/20 Page 5 of 7




DPD he was protecting his family when unknown individuals came to his

residence with weapons and threatened him.

      11.   Four days later, on October 20, 2020, DPD executed a search warrant

at HENRY’s house on Ward Street in furtherance of the aforementioned armed

robbery investigation. Four firearms, including a RUGER model Sr40 .40SW

caliber pistol and a CZ model 75 9mm pistol, and numerous rounds of ammunition

were seized. DPD Detectives advised HENRY of his Miranda rights and he agreed

to answer questions. HENRY admitted he got into an argument with Adult Victim

2 about money. As a result, he stole Adult Victim 1’s vehicle which he later

burned.

      12.   On November 6, 2020, HENRY was arrested. On November 7, 2020,

Special Agent Kenton Weston and I conducted a recorded post Miranda interview

with HENRY at the Detroit Detention Center. During the interview, HENRY made

the following admissions:

            a.     He possesses a “CZ 9mm” firearm, “a 40 SR Ruger” firearm,
                   and “bullets;”
            b.     He purchased both firearms less than four months earlier;
            c.     He was recently arrested a month after he got the CZ after he
                   “shot himself in the foot;”
            d.     He was high on cocaine when we was arrested on November 6;




                                        -4-
  Case 2:20-cr-20608-BAF-KGA ECF No. 1, PageID.6 Filed 11/10/20 Page 6 of 7




            e.     He uses cocaine once a month, and smokes marijuana 3 or 4
                   times a day which equals to approximately seven grams a day;
                   and
            f.     HENRY noted “that’s a lot of weed” and admitted he smoked
                   marijuana for many years.

      13.   Special Agent Weston contacted ATF Interstate Nexus Expert Special

Agent Josh McClain and provided a verbal description of the RUGER model Sr40

.40SW caliber pistol and a CZ model 75 9mm pistol recovered by DPD. Based

upon the verbal description provided by SA Weston, SA McClain advised that the

firearms meet the definition of a firearm as defined under 18 U.S.C. § 921 and

were manufactured outside of the state of Michigan after 1898, and therefore have

traveled in and affected interstate commerce.

      14.   SA McClain was also provided a verbal description of the fired .223

cartridge cases recovered by DPD at HENRY’s house from the “shots fired”

dispatch. Based upon the verbal description, Special Agent McClain advised that

the recovered fired .223 cartridge cases had a “Remington” stamp imprinted on the

shell casings. Remington is a company that manufactures ammunition outside the

state of Michigan. Therefore, the ammunition traveled in and affected interstate

commerce to arrive into Michigan.




                                        -5-
  Case 2:20-cr-20608-BAF-KGA ECF No. 1, PageID.7 Filed 11/10/20 Page 7 of 7




                                III.   CONCLUSION

        15.     Probable cause exists that Catraz HENRY violated 18 U.S.C.

§ 922(g)(3) as an unlawful user of a controlled substance in possession of firearms

and ammunition.

                                        Respectfully submitted,



                                        Edward Viverette II, Task Force Officer
                                        Bureau of Alcohol, Tobacco, Firearms
                                        and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.


_________________________________________
HON. KIMBERLY ALTMAN
UNITED STATES MAGISTRATE JUDGE

Date:         November 10, 2020




                                         -6-
